Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claim 1 was pending. Claim 1 is canceled and claims 2-21 are new. Claims 2-21 are pending.

Claim Rejections - 35 USC § 112
 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 recite “based on the biometric” and depend on claims 3 and 11. 
Claims 3 and 11 recite “obtaining…a biometric” as an option however, claims 4 and 11 effectively mandate the biometric option. Claims 4 and 12 become indefinite when the biometric option of claims 3 and 11 are not chosen.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5, 8-11, 13, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Randazza (2011/0320316).

Randazzo discloses:
2. A method implemented using a mobile device, the method comprising:
generating an association between identifying information about an individual and a mode of payment (Para. 0143, In an enrollment process, circuitry receives personal ID information from a driver license; and receives information corresponding to multiple accounts, each account corresponding to a respective first number (account number) previously displayed to a user, on a bank statement for example. System 5"" stores a link between the ID information and the account information.);
based on the identifying information, determining, using the mobile device (Para. 0095, The system allows the consumer to be enrolled into this system…via the web. Obvious to access the web via a mobile device.), that the individual is authorized to use the mode of payment for a transaction (Para. 0096, Once the enrollment is complete, the consumer can use the driver's license to pay for goods and services at any merchant point of sale location using the process and technology of this system.); and
initiating, via the mobile device (Para. 0146, In this inventive example, Examples 1-5 generally are repeated, except for use of a mobile phone that comprises payment token 1700. Para. 0148, Pre-shopping enrollment takes into account that shopper 1701 will be using a mobile phone as the payment token 1700. When shopper 1701 who has a US checking account is being enrolled to use his mobile phone to pay at retail sites, information is received from shopper 1701 by which his US checking account number is associated with the telephone number of his mobile phone, with such data for shopper 1701 being stored in a database.), processing of the transaction based on the individual being authorized to use the mode of payment (Para. 0092, A State issued motor vehicle driver's license is processed to identify a consumer and initiate payment at the Point of Sale, without the use of any other form of payment.).

Claims 10 and 18 are similar to claim 2 and are similarly rejected in view of Para. 0072; (In this patent application, the word circuitry encompasses dedicated hardware, and/or programmable hardware, such as a CPU or reconfigurable logic array, in combination
with programming data, such as sequentially fetched CPU instructions or programming data for a reconfigurable array.).


3. The method of claim 2, further comprising at least one of:
obtaining, using a sensor of the mobile device, data corresponding to a biometric of the individual; or
obtaining, using the sensor of the mobile device, identifying information from an
identification document of the individual (Para. 0095, enrolled…via the web. Obvious to use the consumer’s mobile device to access the web. Para. 0097, enrollment…linking,…driver’s license card…to be scanned).
	
Claim 11 is similar to claim 3 and is similarly rejected in view of Para. 0072; (In this patent application, the word circuitry encompasses dedicated hardware, and/or programmable hardware, such as a CPU or reconfigurable logic array, in combination
with programming data, such as sequentially fetched CPU instructions or programming data for a reconfigurable array.).

5. The method of claim 3, wherein:
the identification document indicates the identity of the individual (Obvious); and
determining that the individual is authorized to use the mode of payment for the
transaction comprises:
determining that the individual is authorized to use the mode of payment based on the identity of the individual indicated by the identification document (Para. 0096, The consumer enrollment process capture information identifying the consumer, to form an electronic record that is stored in a remote or local computer. Once the enrollment is complete, the consumer can use the driver's license to pay for goods and services at any merchant point of sale location using the process and technology of this system).

Claims 13 and 20 are similar to claim 5 and are similarly rejected in view of Para. 0072; (In this patent application, the word circuitry encompasses dedicated hardware, and/or programmable hardware, such as a CPU or reconfigurable logic array, in combination
with programming data, such as sequentially fetched CPU instructions or programming data for a reconfigurable array.).

8. The method of claim 3, wherein initiating processing of the transaction comprises:
initiating processing of the transaction using funds associated with an account (Para. 0148, Pre-shopping enrollment takes into account that shopper 1701 will be using a mobile phone as the payment token 1700. When shopper 1701 who has a US checking account is being enrolled to use his mobile phone to pay at retail sites, information is received from shopper 1701 by which his US checking account number is associated with the telephone number of his mobile phone, with such data for shopper 1701 being stored in a database.).

Claim 16 is similar to claim 8 and is similarly rejected in view of Para. 0072; (In this patent application, the word circuitry encompasses dedicated hardware, and/or programmable hardware, such as a CPU or reconfigurable logic array, in combination
with programming data, such as sequentially fetched CPU instructions or programming data for a reconfigurable array.).
9. The method of claim 2, wherein determining that the individual is authorized to
use the mode of payment for the transaction comprises:
determining that the individual is authorized to use the mode of payment based on data embedded in the identifying information. (Para. 0097, System 1 provides a process mechanism (Enrollment) for linking, the consumer driver's license card, based on national standard, magnetic and 2d format to be scanned or swipe, capturing the content of the magnetic data or the decoded barcode data, using a parsing algorithm that presents the data necessary to build the electronic record required by this system. This includes the driver's license number, date of birth, age, address, state issued, date driver's license is issued, date driver's license expires, gender.

Claim 17 is similar to claim 9 and is similarly rejected in view of Para. 0072; (In this patent application, the word circuitry encompasses dedicated hardware, and/or programmable hardware, such as a CPU or reconfigurable logic array, in combination
with programming data, such as sequentially fetched CPU instructions or programming data for a reconfigurable array.).



Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 7, 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randazza as applied to claims 2, 10 and 18 above, and further in view of Kalinichencko (2013/0304644) and Rhoads (2002/0018579).

Randazza does not disclose:
6. The method of claim 3, wherein determining that the individual is authorized to
use the mode of payment for the transaction comprises:
 	extracting encrypted data encoded by a digital watermark of the identification document; and
 	determining that the individual is authorized to use the mode of payment based on a decrypted version of the encrypted data encoded by the digital watermark.
However, Kalinichenko discloses establishing a financial account using a mobile computing device wherein:
(0019) The digital image of the identification is transmitted to a regulatory body, where the identity of the applicant is verified (22). 
(0025) The mobile computing device can be configured with an imager such as a camera or scanner to capture one or more digital images of the identification.
(0026) The applicant's identification can be a government issued identification document, such as a driver's license or a passport. Other components of the identification, which can be captured, include a picture, a signature, a front of the identification, a back of the identification, and a watermark or verification symbol. (0027) The regulatory body can be a state-run department of motor vehicles or a Federal agency. The regulatory agency verifies identity by comparing data received from the account opening process against data stored in regulatory agency's database.
Rhoads discloses Printing media and methods employing digital watermarking wherein:
(0026) a printed document, such as a business card, greeting card, product packaging, postal mail, catalog, magazine, credit card, office document, driver's license, book jacket, event ticket, etc., can be encoded with a digital watermark that corresponds to an electronic address. When presented to an imaging system, such as a webcam-equipped computer or other device, the resulting image data is processed to decode the watermark. The device then establishes a link to the electronic address in order to provide the user with additional information or content related to the original document, or to trigger an associated action. (The electronic address can be literally encoded in the watermark. More commonly, however, the watermark encodes an identifier. After detection, the decoding device uses this identifier to access a data structure, such as a remote database, to obtain a corresponding address.)
One of ordinary skill would find it obvious to modify Kalinichenko with the process of Rhoads as Kalinichenko is silent regarding how the regulatory body completes the validation.
Randazza includes the disclosure of capturing content from the driver’s license to build the electronic record required by the system. One of ordinary skill would have been motivated to modify Randazza with the processes of Kalinichenko and Rhoads in order to authenticate the driver’s license and thereby reduce the possibility of fraud.

Randazza does not disclose:
7. The method of claim 6, wherein determining that the individual is authorized to
use the mode of payment for the transaction comprises:
 	processing a correlated portion of the identifying information against an authoritative system of record;
 	validating the identification document based on the result of processing the correlated portion of the identifying information against the authoritative system of record; and
determining that the individual is authorized to use the mode of payment in response to validating the identification document.
However, Kalinichenko discloses establishing a financial account using a mobile device wherein:
[0026] The applicant's identification can be a government issued identification document, such as a driver's license or a passport. Text based components of the identification can include a name, address, social security number, document number (e.g., driver's license number), date of birth, date of expiration of document, sex, height, or weight of the applicant. Other components of the identification, which can be captured, include a picture, a signature, a front of the identification, a back of the identification, and a watermark or verification symbol of the identification.
[0027] The regulatory body can be a state-run department of motor vehicles or a Federal agency. The regulatory agency verifies identity by comparing data received from the account opening process against data stored in regulatory agency's database or by following any other existing process in place.
[0019] Once the digital image is verified the financial account can be established.
Randazza includes the disclosure of capturing content from the driver’s license to build the electronic record required by the system. One of ordinary skill would have been motivated to modify Randazza with the processes of Kalinichenko and Rhoads in order to authenticate the driver’s license and thereby reduce the possibility of fraud.

Claims 14, 15 and 21 are similar to claims 6 and 7 and are similarly rejected including Para. 0072 of Randazza as disclosed previously.

Claims 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randazza as applied to claims 3, 11 and 18 above, and further in view of Bemmel (2008/0046366).

Randazza does not disclose:
4. The method of claim 3, wherein determining that the individual is authorized to
use the mode of payment for the transaction comprises:
determining that the individual is authorized to use the mode of payment based on the biometric of the individual.
However, Bemmel discloses providing biometric authentication at a point-of-sale via a mobile device wherein:
[0015] In particular, the disclosures herein teach, in part, a method for enrolling the consumer in such a mobile payment system, wherein the method comprises receiving registration information (including, for example, a mobile phone number) from the consumer through an online connection such as a website, generating an electronic wallet for the consumer containing the registration information, establishing a voice connection with the consumer's mobile device (i.e., associated with the mobile phone number), capturing a voice sample from the consumer; and storing the voice sample in association with the mobile phone number for biometric authentication purposes.
[0036] Activating the electronic wallet typically includes a call session between the IPS 100 and the consumer through the consumer's mobile device 102 in order to (1) ensure that the consumer is registering with a mobile device 102 that is truly in his possession, and (2) obtain voice samples for storage in order to provide biometric authentication and/or knowledge-based authentication during a payment transaction.
	One of ordinary skill would have been motivated to modify Randazza with the biometric authentication process of Bemmel as Randazza discloses using biometric authentication at a point of sale in para. 0094 but Randazza is silent regarding establishing the biometric sample, which Bemmel teaches.

Claims 12 and 19 are similar to claim 4 and are similarly rejected including Para. 0072 of Randazza as disclosed previously.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694